Citation Nr: 9910267	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-11 973 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and F.W.





ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.  The veteran died on September [redacted], 
1985.  The appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 decision of the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's request for waiver 
of recovery of a debt stemming from the overpayment of 
pension benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant failed to notify VA of her income from the 
sale of real property, resulting in an overpayment of pension 
benefits, which constitutes a misrepresentation of a material 
fact.


CONCLUSION OF LAW

Waiver of recovery of a debt stemming from the overpayment of 
pension benefits is precluded by law.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.962, 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, she has presented a claim that is 
plausible.  She has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with the claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1998), prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining waiver."  
Similarly, 38 C.F.R. § 1.965(b) (1998), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith "if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (1998).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a) (1998).

The November 1997 Committee decision found that the 
appellant's overpayment was due to unreported income from the 
sale of real property discovered through an income 
verification match.  The Committee found that the appellant's 
failure to report that income constituted bad faith and 
denied her request for waiver.

The Board finds that the overpayment at issue in the case was 
created due to a misrepresentation of a material fact by the 
appellant.  The appellant established entitlement to death 
pension benefits by means of an October 1991 letter from VA.

The appellant was provided VA Form 21-0518, Improved Pension 
Eligibility Verification Report (Surviving Spouse with no 
Children), to complete.  She completed that form in November 
1991 and indicated that she expected to receive no income 
from November 1, 1991, to October 31, 1992.  She completed 
that form in October 1992, and indicated that she had 
received no income from November 1, 1991, through October 31, 
1992.  She also indicated that she expected to earn no income 
from November 1, 1992, to October 31, 1993.  She completed 
the form again in November 1993, and indicated that she had 
received no income from November 1, 1992, to October 31, 
1993.  In all instances, the appellant affirmatively entered 
the word "None" in the box where income would have been 
indicated.

Subsequently, VA received notice from an independent 
verification match that the appellant had receiving unearned 
income in the amount of $38,224 in 1992 from the sale of real 
property.  In a January 1995 letter, VA proposed to terminate 
her pension based upon the receipt of that information, and 
her pension was terminated by means of a May 1995 letter.  VA 
terminated the appellant's pension for 1992 based upon 
evidence showing that the appellant had received $38,224 from 
the sale of real property in 1992, and thus had excess income 
for that pension year.  The appellant was notified of the 
debt by means of a May 1997 letter.  A person acting of 
behalf of the appellant requested waiver by means of a June 
1997 letter.  Waiver of recovery was denied by means of the 
November 1997 Committee decision, and the appellant has 
perfected an appeal of that decision.

The Board notes that the instructions on the Eligibility 
Verification Reports, which the appellant completed and 
signed, contained ample indication of the necessity to report 
any income she received from any source.  The Board also 
specifically notes that the appellant did not voluntarily 
report the income which created the overpayment.  That 
unreported income was detected by VA due to an independent 
verification match.  The Board finds that the appellant 
failed to inform VA that she had received additional income 
in 1992.  She affirmatively indicated on the eligibility 
verification reports that she had no income.  The Board finds 
that failure to report the additional income in 1992, and the 
affirmative representation of no income, represents a 
misrepresentation of a material fact as the appellant 
submitted several signed statements in which she incorrectly 
reported her income.  The appellant knew or should have known 
that correct reporting of income was the determining factor 
in calculating her VA pension and would result in an 
overpayment of pension benefits.  Furthermore, the Board 
finds that the misrepresentation was more than inadvertence 
and was willful misrepresentation.

Therefore, the appellant's action in reporting an incorrect 
amount of income to VA must be viewed as having been 
undertaken with the "intent to seek unfair advantage," as 
well as with "knowledge of the likely consequences," namely 
that the appellant would be paid money to which she was not 
entitled.  That failure to report income also resulted in a 
loss to the government.  The Board notes that there are 
several signed statements of record from the appellant with 
incorrect income figures.

The Board finds that the appellant's actions, or her failure 
to act and report her income to VA, were undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and resulted in a loss to the 
government.  The appellant has argued that she is unable to 
read and write.  The Board also notes that the appellant has 
never denied that the property was sold and cash was received 
from the sale.  She merely maintains that she sold the two 
pieces of real property in 1992 upon the advice of a 
daughter.  The appellant states that the transactions were 
completed in cash, whereupon the daughter absconded with the 
proceeds and that she received only an old truck which 
subsequently broke down.  The appellant contends that as she 
did not have the proceeds available for her use, and thus 
that the money should not be counted as income.  However, the 
Board notes that the appellant sold real property and 
received income from the sale.  The fact that the proceeds 
may have been taken from her by a daughter is a problem to be 
dealt with in civil or criminal court, and is not the 
province of VA.  If the appellant feels that her daughter 
illegally obtained money from her, she should file the 
appropriate criminal and civil charges to recover it.  
However, there is no provision in the laws or regulations 
which would allow VA to ignore the appellant's income merely 
because she alleges that it was stolen.  The Board notes that 
there is no evidence of record that the appellant pursued any 
legal means of recovery from the daughter who allegedly 
absconded with the money.

Therefore, the Board has no option but to find that the 
appellant's representation of income as "None" where she in 
fact, has $38,422 in income in 1992 from the sale of real 
property, must be viewed as a misrepresentation of a material 
fact.  That misrepresentation resulted in the overpayment 
debt for which the appellant is seeking waiver of recovery.  
The Board also finds that the misrepresentation was more than 
mere inadvertence.  Therefore, the Board finds that the 
appellant's misrepresentation of a material fact is a 
statutory bar to waiver of recovery.

Accordingly, the appellant's conduct is properly 
characterized as a misrepresentation of a material fact, and 
waiver of recovery of her debt stemming from the overpayment 
of improved pension benefits is precluded by law.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 1.962, 1.965 (1998).


ORDER

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of pension benefits is precluded by law.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

